Title: From Thomas Jefferson to Benjamin Harrison, 1[7] January 1784
From: Jefferson, Thomas
To: Harrison, Benjamin


        
          Sir
          Annapolis Jan. 16. [17] 1784.
        
        The Southern post, which had not come in for three weeks past, surprised us by his arrival to-day. Being to return in half an hour I could only, after perusal of my letters, hastily inclose to your excellency a copy of the proclamation announcing the ratification of the peace, which we were enabled to expedite on the 14th. inst. that being the first day on which nine states have attended during the present Congress. This irregularity in the post will account for your having received no letter from Mr. Hardy, the corresponding member for the month. An indisposition at present puts it out of his power to write, in which case, according to our arrangement, the duty devolves on the next member in the nomination. The right of individual correspondence however still remaining to us I take the liberty of communicating the occurrences of the time.
        The important subjects now before Congress are
        1. authorizing our Foreign ministers to enter into treaties of alliance  and commerce with the several nations who have desired it.
        2. arranging the Domestic administration.
        3. establishing Arsenals within the states, and posts on our Frontier.
        4. Disposing of the Western territory.
        5. treaties of peace and purchase with the Indians.
        6. Money.
        Your Excellency will perceive that these are questions of such difficulty as must produce differences of opinion, and of such importance as forbid a sacrifice of judgment to one another. We have but nine states present, seven of which are represented by only two members each. There are 14. gentlemen then, any one of which differing from the rest, stops our proceeding, for all these questions require the concurrence of nine states. We shall proceed in a day or two to take them up, and it is my expectation that after having tried several of them successively and finding it impossible to obtain a single determination, Congress will find it necessary to adjourn till the spring, first informing the states that they adjourn because from the inattendance of members their business cannot be done, recommending to them to instruct and enable their members to come on at the day appointed, and that they constantly keep three at the least with Congress while it shall be setting. I beleive if we had thirteen states present represented by three members each we could clear off our business in two or three months, and that hereafter a session of two or three months in the year would suffice.
        The manifesto of the Empress of Russia against the Turks is come to hand. It is as flimsy and groundless as that of the Turks is strong substantial and masterly.
        I have the honor to be with very great esteem & respect Your Excellency’s Most obedient & most humble servt,
        
          Th: Jefferson
        
      